Case 5:21-cr-00053-SMH-MLH Document 37 Filed 07/23/21 Page 1 of 2 PageID #: 129



                        UNITED STATES DISTRICT COURT

                        WESTERN DISTRICT OF LOUISIANA

                               SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                :      CRIMINAL NO. 21-cr-00053-01
                                         :
 VERSUS                                  :      CHIEF JUDGE HICKS
                                         :
 CARDARIES MARKS                         :      MAGISTRATE JUDGE HORNSBY


                         FINAL ORDER OF FORFEITURE


       This Court entered a Preliminary Order of Forfeiture on May 19, 2021 [Doc.

 No. 33], ordering the defendant, Cardaries Marks, to forfeit the following:

              (a)    Rossi Revolver; Model: Unknown; Caliber; .38 Special; and

              (b)    Hi-Point Pistol; Model: C; Caliber: 9mm.

       The United States published notification of the Preliminary Order of Forfeiture

 on an official government internet site (www.forfeiture.gov) for at least 30 consecutive

 days, beginning May 21, 2021, as required by Rule G(4)(a)(iv)(C) of the Supplemental

 Rules for Admiralty or Maritime Claims and Asset Forfeiture Actions. Said published

 notice advised all third parties of their right to petition the court within thirty (30)

 days of the publication date for a hearing to adjudicate the validity of their alleged

 legal interest in the forfeited property pursuant to Title 21, United States Code,

 Section 853, and Title 18, United States Code, Section 924(d).

       No third party claims were filed.
Case 5:21-cr-00053-SMH-MLH Document 37 Filed 07/23/21 Page 2 of 2 PageID #: 130




       NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND

 DECREED that:

       The Preliminary Order of Forfeiture entered in the above-captioned action on

 May 19, 2021 [Doc. No. 33], is final, this Court having found that the defendant,

 Cardaries Marks, convicted in the case had an interest in the forfeitable property

 pursuant to Title 21, United States Code, Section 853, and Title 18, United States

 Code, Section 924(d), and any and all right, title and interest of the defendant in the

 assets listed above is hereby condemned, forfeited and terminated.

       The United States has clear title to the property as set forth in the Preliminary

 Order of Forfeiture dated May 19, 2021. The Court shall retain jurisdiction to enter

 any orders necessary to amend or enforce this order.

       The Clerk is hereby directed to send copies of this Order to all counsel of record

 and    the    United    States    Marshals     Service,    c/o   Sivis    Medina     at

 sivis.medina2@usdoj.gov.

        THUS DONE AND SIGNED in Shreveport, Louisiana, this 23rd day of

 July, 2021.




                                           2
